
	

113 HR 1507 IH: Health Outcomes, Planning, and Education for Alzheimer’s Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1507
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Markey (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Burgess,
			 Mrs. Capito,
			 Ms. Speier,
			 Mr. Johnson of Georgia,
			 Ms. Tsongas,
			 Ms. Norton,
			 Mr. Fattah,
			 Ms. Moore,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Runyan,
			 Mr. Schiff,
			 Mr. Roskam,
			 Mr. Garamendi,
			 Mr. Tierney,
			 Mr. Israel, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase diagnosis of Alzheimer’s disease and related dementias, leading to
		  better care and outcomes for Americans living with Alzheimer’s disease and
		  related dementias.
	
	
		1.Short titleThis Act may be cited as the
			 Health Outcomes, Planning, and
			 Education for Alzheimer’s Act.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)As many as half of the estimated 5.2
			 million Americans with Alzheimer’s disease have never received a
			 diagnosis.
				(2)An early and
			 documented diagnosis and access to care planning services leads to better
			 outcomes for individuals with Alzheimer’s disease and other dementias and their
			 caregivers.
				(3)Combining the existing Medicare benefits of
			 a diagnostic evaluation and care planning into a single package of services
			 would help ensure that individuals receive an appropriate diagnosis as well as
			 critical information about the disease and available care options, which leads
			 to better outcomes.
				(4)An accurate diagnosis allows for better
			 management of other known chronic conditions and more efficient utilization of
			 medical resources, including reducing complications and the number of costly
			 emergency room visits and hospitalizations.
				(5)A
			 formal diagnosis allows individuals and their caregivers to have access to
			 available medical and non-medical treatments, build a care team, participate in
			 support services, and enroll in clinical trials.
				(6)Undertaking the diagnostic process
			 potentially allows cognitive impairment to be reversed, as the cognitive
			 impairment of nine percent of individuals experiencing dementia-like symptoms
			 is due to a potentially reversible cause, such as depression or vitamin
			 deficiency.
				(b)PurposeThe
			 purpose of this Act is to increase diagnosis of Alzheimer's disease and related
			 dementias, leading to better care and outcomes for Americans living with
			 Alzheimer's disease and related dementias.
			3.Medicare coverage of
			 comprehensive Alzheimer’s disease diagnosis and services
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)comprehensive Alzheimer’s disease diagnosis
				and services (as defined in subsection
				(iii));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Comprehensive Alzheimer’s disease diagnosis and
		  services(1)The term
				comprehensive Alzheimer’s disease diagnosis and services means the
				services described in paragraph (2) furnished to an individual—
								(A)who does not already have a diagnosis
				of Alzheimer’s disease; and
								(B)for whom a physician or a practitioner
				described in clause (i), (iv), or (v) of section 1842(b)(18)(C), in a medical
				setting such as a physician's office, a hospital, a skilled nursing facility, a
				community health center, or another similar medical setting—
									(i)has detected the individual may
				have a cognitive impairment or dementia; and
									(ii)pursuant to such detection, has
				determined a diagnostic evaluation for Alzheimer’s disease is needed.
									(2)The services described in this
				paragraph are the following:
								(A)A diagnostic evaluation, including
				referral to a specialist if recommended.
								(B)If
				the individual is diagnosed with Alzheimer's disease under the diagnostic
				evaluation under subparagraph (A), care planning services (with the individual,
				with the personal representative of the individual, or with one or more family
				caregivers of the individual with or without the presence of the individual),
				including assistance understanding the diagnosis as well as the medical and
				non-medical options for ongoing treatment, services, and supports, and
				information about how to obtain such treatments, services, and supports. Such
				care planning services for individuals diagnosed with Alzheimer’s disease
				should take into consideration and address other co-morbid chronic
				conditions.
								(C)Medical record documentation, with
				respect to an individual, of the diagnostic evaluation under subparagraph (A),
				the diagnosis, and any care planning services under subparagraph (B).
								(3)In this subsection—
								(A)the term Alzheimer's
				disease means Alzheimer's disease and related dementias; and
								(B)the term personal
				representative means, with respect to an individual, a person legally
				authorized to make health care decisions on such individual’s
				behalf.
								.
				(b)PaymentSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)) is amended by striking and before
			 (Z) and inserting before the semicolon at the end the following:
			 , and (AA) with respect to comprehensive Alzheimer’s disease diagnosis
			 and services (as defined in section 1861(iii)), the amount paid shall be an
			 amount equal to 80 percent of the amount determined under a fee schedule
			 designated by the Secretary.
			(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1 of the year following the year which includes
			 the date of the enactment of this Act.
			
